Citation Nr: 0813908	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, rated as noncompensable prior to May 
27, 2005; 20 percent disabling for the period from May 27, 
2005 to February 11, 2007; and 10 percent disabling for the 
period beginning February 12, 2007.

4.  Entitlement to a rating in excess of 10 percent for 
chronic otitis media, status post tympanomastoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August and December 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

By rating decision of March 2007, the RO granted a 20 percent 
rating for the veteran's bilateral hearing loss disability 
from May 27, 2005, to February 11, 2007, and a 10 percent 
rating for the disability, effective February 12, 2007.  This 
did not satisfy the veteran's appeal.

In April 2004, the veteran was provided a Statement of the 
Case on the issue of entitlement to a temporary total rating 
based on hospitalization or need for convalescence.  In June 
2004, he informed the RO that he desired to cancel his appeal 
with respect to the temporary total rating issue.  The record 
also reflects that the veteran perfected an appeal with 
respect to the issue of entitlement to a higher initial 
rating for psychiatric disability.  Following a March 2007 
decision granting an increased rating for the disability, the 
veteran submitted a statement in June 2007 withdrawing his 
appeal with respect to this issue.  The Board will limits its 
decision accordingly.


FINDINGS OF FACT

1.  Prior to May 27, 2005, the veteran's bilateral hearing 
loss was not worse than level I hearing loss in the right ear 
and level II hearing loss in the left ear.

2.  For the period from May 27, 2005, to February 11, 2007, 
the veteran's bilateral hearing loss was not worsen than 
level IV hearing loss in the right ear and level VI hearing 
loss in the left ear.

3.  For the period beginning February 12, 2007, the veteran's 
bilateral hearing loss has not been worse than level I 
hearing loss in the right ear and level XI hearing loss in 
the left ear.

4.  The veteran's chronic otitis media, status post 
tympanomastoidectomy, is manifested by a history of 
infections and debris accumulation in both ears.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss does not warrant a 
compensable rating for the period prior to May 27, 2005; does 
not warrant more than a 20 percent rating for the period from 
May 27, 2005, to February 11, 2007; and does not warrant more 
than a 10 percent rating for the period beginning February 
12, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100, 4.486 (2007).

2.  There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for chronic otitis media, 
status post tympanomastoidectomy.  38 U.S.C.A. §§ 1155, (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

As explained below, the pertinent facts with respect to the 
veteran's otitis media claim are not in dispute and the law 
is dispositive.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim for 
a higher schedular rating for this disability, and no further 
action is required to comply with the VCAA or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the veteran's hearing loss claim, the record 
reflects that he was provided the required notice in letters 
mailed in June 2004 and March 2006.  The letters informed the 
veteran that he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life.  The March 
2006 letter also included information on how VA determines 
the disability rating by use of the rating schedule, and 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain), to include treatment records, Social Security 
determinations, statements from employers concerning the 
impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  They also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statements of the Case.  

Although the veteran was not provided all required notice 
before the initial adjudication of the claim, the Board finds 
that he has not been prejudiced by this timing error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
pertinent post-service medical records, and Social Security 
Administration records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of these claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 , 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected hearing loss and otitis media.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities.  In this regard, the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Bilateral Hearing Loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of 
the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 decibels 
or more, the rating specialist will 
determine the Roman Numeral designation for 
hearing impairment from either Table VI or 
Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.

(b)  When the pure tone thresholds are 30 
decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral 
will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (2007).

For the period prior to May 27, 2005, the Board finds that 
the veteran's overall level of impairment is not consistent 
with that enumerated for a compensable rating.

The report of a VA audiological evaluation in March 2004 
shows that puretone thresholds in decibels (db) for the four 
frequencies used for VA evaluation were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
35
35
45
18.75
LEFT
55
25
65
80
56.25

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Applying these values to the rating 
criteria results in a numeric designation of level I in the 
right ear and level I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  Application of the levels of hearing impairment in 
each ear to Table VII at 38 C.F.R. § 4.85 produces a 
noncompensable rating.

A private audiological evaluation report from July 2004 shows 
puretone thresholds in decibels (db) for the four frequencies 
used for VA evaluation as follows:






HERTZ



1000
2000
3000
4000
Avg.
RIGHT
65
35
35
45
45
LEFT
45
30
70
85
57.5

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Applying these values to the rating 
criteria results in a numeric designation of level I in the 
right ear and level II in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable rating.

On VA audiological evaluation in December 2004, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
55
40
40
60
48.75
LEFT
45
30
60
75
52.5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  Applying 
these values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable rating.

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, also finds that a rating 
in excess of 20 percent is not warranted during the period 
from May 27, 2005, to February 11, 2007, and a rating in 
excess of 10 percent is not warranted during the period 
beginning February 12, 2007.  

On VA audiological evaluation on May 27, 2005, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
65
60
60
65
62.5
LEFT
65
55
105
75
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level II 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.  However, in this report, the veteran's hearing 
impairment meets the requirements of the provisions of 38 
C.F.R. § 4.86 governing exceptional patterns of hearing 
impairment.  Specifically, each of the four specified 
frequencies were 55 dB or more in each ear.  Therefore, 
applying the veteran's puretone threshold average to Table 
VIA results in left ear hearing of level VI and in right ear 
hearing of level IV.  Factoring this result into Table VII at 
38 C.F.R. § 4.85 produces a 20 percent rating.

On VA audiological evaluation on February 12, 2007, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
65
35
30
45
43.75
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and were unattainable in the left 
ear.  Applying these values to the rating criteria results in 
a numeric designation of level I in the right ear and level 
XI in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a 10 percent 
rating.  Here again, however, the veteran's left ear meets 
the criteria for an exceptional pattern of hearing loss under 
38 C.F.R. § 4.86.  Applying the veteran's puretone threshold 
average to Table VIA results in left ear hearing of level XI, 
but the veteran's non-exceptional right ear hearing loss is 
still determined under Table VI, so it is still level I.  
Factoring this result into Table VII at 38 C.F.R. § 4.85 
produces a 10 percent rating, so there is no additional 
benefit to the veteran by considering the exceptional pattern 
of hearing loss in his left ear, as opposed to the criteria 
in 38 C.F.R. § 4.85.

The findings in the VA audiological evaluation report from 
November 2007, when read in conjunction with an addendum from 
later that month, show puretone thresholds in decibels (db) 
for the four frequencies used for VA evaluation as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
55
35
30
40
40
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  No result was obtainable for the 
left ear.  Applying these values to the rating criteria 
results in a numeric designation of level I in the right ear 
and level XI in the left ear.  See 38 C.F.R. § 4.85, Table 
VI.  Application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent 
rating.  As with the prior examination findings, 
consideration of the veteran's exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86 yields no additional 
benefit, as opposed to consideration under the criteria in 
38 C.F.R. § 4.85.

For all periods at issue, the Board has considered the 
veteran's contentions that his hearing loss is more disabling 
than is reflected by his assigned disability ratings.  
However, the Board is bound by the provisions of the rating 
schedule and VA regulations in assigning a disability 
rating.  The rating schedule for hearing loss is quite 
specific in the type of testing that must be conducted and 
the ranges of test results that correspond with a particular 
rating.  None of the testing that was conducted in accordance 
with VA regulations demonstrates the degree of impairment 
contemplated for a rating higher than was assigned for the 
given periods.

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to disability ratings higher than those 
assigned for the veteran's bilateral hearing loss for any 
period during the pendency of this claim.  In so concluding, 
the Board acknowledges the obvious sincerity of the veteran 
in pursuing a higher rating.  The Board, however, is 
obligated to decide cases based on the evidence before it 
rather than on such factors.  Based on the evidence of 
record, higher ratings are not in order.

Otitis Media, Status Post Tympanomastoidectomy

In correspondence received in December 2004, the veteran 
complained of recurring infections in his ears.

Objective evidence of record includes a report from a 
computed tomography scan of August 2004, which indicates the 
veteran had post surgical changes in his left ear, to include 
an absent tympanic membrane.  The veteran's right ear also 
showed abnormalities including possible serous otitis, with 
cholesteatoma less likely due to a lack of bone destruction.  
December 2004 VA outpatient notes address findings of fluid 
in the veteran's right ear, possibly otitis media.  VA 
outpatient records from February 2005 show a diagnosis of 
persistent middle ear disease with a right tympanic membrane 
severely retracted with cerumen adherent to the drum and 
large amount of debris in the left ear.  May 2005 outpatient 
notes describe the veteran's use of a hearing aid.

The veteran underwent a VA fee-based examination in February 
2007, wherein an exposed implant and surgically occluded 
canal were observed in the veteran's left ear.  His right ear 
tympanic membrane was considered mildly retracted with no 
infection.  In the November 2007 VA fee-based examination 
report, the veteran was described as having an occluded left 
ear canal with an implant anchored on the left mastoid.  His 
right ear was clear with tympanic membrane mildly retracted 
and no infection.

Diagnostic Code 6200 provides that chronic suppurative otitis 
media, mastoiditis, cholesteatoma, or any combination 
thereof, warrants a 10 percent rating during suppuration or 
there are aural polyps.  This code does not authorize more 
than a 10 percent rating but provides that complications such 
as hearing impairment and tinnitus can be separately rated.

Diagnostic Code 6201 provides that chronic nonsuppurative 
otitis media with effusion will be rated on the basis of 
hearing impairment.

The veteran's hearing impairment and tinnitus have been 
separately rated.  The tinnitus is not at issue in this 
appeal, and the hearing impairment has been addressed above.  
The veteran has not been granted service connection for any 
other complications of the otitis media.  The veteran has 
already been awarded the maximum scheduler rating available 
for this disability.  Accordingly, his claim for an increased 
schedular rating must be denied because there is no legal 
basis for granting the claim.

Other Considerations

Consideration has been given to assigning a staged rating; 
however, for the reasons discussed above, the Board has 
concluded that at no time during the periods in question has 
either disability warranted a rating in excess of those 
currently assigned.  See Hart v. Mansfield, 21 Vet. App. 505; 
Fenderson v. West; 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the 
manifestations of the veteran's hearing loss and otitis media 
are not unusual or exceptional and that he has not required 
frequent hospitalizations for either disorder.  In sum, there 
is no indication in the record that the average industrial 
impairment from the hearing impairment prior to May 27, 2005, 
would be to a compensable degree or that the impairment from 
either disability would otherwise be in excess of the 
compensable ratings assigned during the periods of the 
claims.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 
(1996).


ORDER

A compensable rating for bilateral hearing loss for the 
period prior to May 27, 2005; a rating in excess of 20 
percent for the period from May 27, 2005, to February 11, 
2007; and a rating in excess of 10 percent for the period 
beginning February 12, 2007, is denied.

A rating in excess of 10 percent for chronic otitis media, 
status post tympanomastoidectomy is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


